Title: To George Washington from Lieutenant Colonel Joseph Reed, 15 March 1776
From: Reed, Joseph
To: Washington, George



My dear General
Philad: March 15. 1776

This Morning your Express arrived with an Account of the interesting Events which have taken Place since this Month began.

I beg leave to congratulate you on Appearances so favourable to the Interests of our Country & your own Character. Not that in my Opinion it was the least clouded by your Inactivity as the Causes were well known, but it is certain that Enterprize & Success give a Brilliance & Lustre which cannot be unacceptable to a good Mind. We shall be very anxious for farther Accounts as these have left you at a critical Period of Suspence when we are led to expect some very important Change may soon happen.
I shall be careful of your confidential Account of your Council of War—I wish the Event may prove me mistaken but I am strongly possessed with an Idea that some Members of your Council never will concur in any Measure which leads to Danger, & I think you will make less & less Use of them in that Way every Day you are with them. Thomas I presume you know is made a Major Genl & ordered to Canada where old Wooster was throwing every Thing into Confusion & a superior Officer was necessary to keep the Peace. I don’t much like their thus taking away the Men in whom you may most trust but your Camp is considered as a School, & I fear the Service will require all their separated Attention & Ability. I wrote you before that Genl Lee was ordered to Virginia, Armstrong to South Carolina Thompson to New York. We have every Thing to fear from the Southward a cursed Spirit of Disaffection has appeared in the back Parts of North & South Carolina which if not subdued before the Forces arrive from England will prove a most formidabl⟨e⟩ piece of Business especially when connected with the Hosts of Negroes in the lower Part of the Country—Instead of painting their Strength & Power of Resistance in ostentatious Terms as is the Fashion of some Folks, the Gentlemen of that Country acknowledge their Weak⟨ness⟩ & dread the Consequences. I am really concerned for old Armstrong I think the Climate will destroy him.
You have had much Reason to think the Congress neg⟨lec⟩t your Camp in the Article of Ammunition, but I hope by the Time this reaches you—Ten Tons of our last Importation will be in your Camp—the Vessel brought but 300 Stand of Arms, but they are the best yet imported.
If Howe should leave Boston we expect he will make for New York, & at all Events we look upon that as one of the Scenes of

the Summer Business: in the former Case I find it supposed you will move Southward—By General Lee’s Account no Dependence is to be put on their Professions & the late Delegation from Congress came back with a very slender opinion of their Conduct which is timid and trimming to the greatest Degree. I am glad you have informed me how the Matter stood with the Connecticut Men; I had no Doubt but the step you took was founded upon Necessity which would justify the directing Troops to be r⟨a⟩isd, but I found it gave an Alarm to some Folks, & I believe I hinted it in a former Letter but your State must & I doubt not has given perfect Satisfaction. I have thought it a Duty I owe you to mention any Thing of this kind occurring as your Distance might otherwise prevent a suitable Explanation.
Most of your Camp Equipage will be completed this Week or the Beginning of next—I shall obey your Commands with Respect to the Waggon & Horses—there will be no Difficulty about the Money should the Treasurer here have any Scruples—as I shall advance it & we can settle that when we meet. I had ordered the Tables & several other Things which appeared to me be necessary tho not in your Order—I hope when you see them they will prove agreeable I have consulted Oeconomy as much as I thought consistent with your Rank & Station. Most of our Workmen are such Strangers to these Things that they are very slow & tedious two of the Tents are finished & the other just completed. I am never happier than when I am on your Business so that you may depend upon it that I shall spare no Pains to have them done in the best Manner, & forwarded with the greatest Expedition. The Destruction of the Mortars is very extraordinary, there certainly must be some Want of Skill in the Management of them.
I suppose old Putt was to command the Detachment intended for Boston on the 5th Inst.—as I do not know any Officer but himself who could have been depended on for so hazardous a Service—Should Howe decamp, I cannot say I should much regret that Day’s passing over so quietly, as if the Troops had behaved well there would have been a great Loss & if ill it would have ruined your whole Plan.
We have some Accounts from Virginia that Col. Henry has resigned in Disgust at not being made a General Officer—but it

rather ⟨gives⟩ Satisfaction than otherwise as his Abilities seem bett⟨er⟩ calculated for the Senate than the Field. We have no very late Accts from thence. A Man of War & some Tenders lately were up to Baltimore & gave them an Alarm which drove all their Women Children & valuable Effects out of Town but we have heard nothing since—Poor Fry—Heaven & Earth was moved to get him in—he was every Thing that was great & wonderful, now I suppose we shall hear no more of him.
Not a Syllable yet from our Fleet it is 4 Weeks tomorrow since they left our Capes—Should they fall in with the 12 Men of War conveying the Transports to Virginia it is all over with them—& we think there is very great Danger of it. My next must certainly give some Intelligence.
Now for our own News. The Packet arrived last Week at New York & in her came Passenger Mr Robert Temple (Owner of the late beautiful Farm) below our Lines he came to Town last Night; the Report is that in Papers under his Buttons he has brought a Letter from Arthur Lee advising that the Commissioners were coming out instructed to settle the Dispute to get from us as much as they can, but if Peace cannot be had on their Terms to make it on ours. I mention it to you as a Report for to me it seems so inconsistent with all that we have seen & heard that I do not believe a Word of it. I shall get more certain Intelligence soon of his Business & it shall make a Part of my next Letter. We every Moment expect to hear of these Gentrys Arrival—they are if possible to treat with the Assemblies but if that cannot be obtained then with Congress. A little Time will shew what we are to expect from this new Project. For my Part I can see nothing to be hoped from it but it ⟨has⟩ laid ⟨fast⟩ hold of som⟨e here⟩ & made its Impress⟨ion⟩ on the Congr⟨ess.⟩ It is said the Virginians are so alarmed with the Idea of Independence that they have sent Mr Braxton on Purpose to turn the Vote of that Colony, if any Question on that Subject should come before Congress. To tell you the Truth my dear Sir, I am infinitely more afraid of these Commissioners than their Generals & Armies—If their Propositions are plausible & Behaviour artful I am apprehensive they will divide us—there is so much Suspicion in Congress & so much Party on this Subject, that very little more Fuel is required to kindle the Flame. It is high Time for the Colonies to begin a gradual Change of Delegates

—private Pique Prejudice & Suspicion will make its Way into the Breasts of even good Men sitting long in such a Council as ours, & whenever that is the Case their Deliberations will be disturbed & the publick Interest of course suffer.
We have made a very great Change in the Councils of this Province & I hope a favourable one for the Common Cause having introduced 17 new Members at once into the House of Assembly, the Increase of Representation is in those Parts of the Province where the Spirit of Liberty most prevails & of Consequence our Measures will partake of it.
We have had a Vessel Load of Linnens on Acct of Congress arrived within these few Days past but I do not hear a Word of Tents—what our Army is expected to do without them I cannot conceive.
Ld Stirling has stopp’d some of our Troops bound to Canada as it is not possible to keep the Connecticut People beyond their own Time—Genl Lee with great difficulty induced some of them to prolong their Stay 2 Weeks which I believe was more than could be done with you.
Mr Deane of Connecticut is gone to Europe his Errand may be guessed tho little is said about it. The french Vessels begin to find their Way to our Ports two or three having come in this Spring, but their Cargoes are chiefly West India Goods—a litt⟨le⟩ very little Powder merely as a Cover.
Since writing the above I have conversed with some Gentlemen who have seen Mr Temple—I find he only bring two Letters wrote by Dr Lee to himself & that his Information of the Powers of the Commissioners is not built on any certain Authority but rather his own Conjectures. He says the Ministry are resolved on Peace if to be had—they are willing to treat with Congress but the King would not hear of it. The Difficulty of recruiting is very great in England Scotland & Ireland—scarce a Man more to be had on any Terms. I send you a Morning Paper containing the current News. My respectful Complimts with Mrs R⟨eed’s⟩ to Mrs Washington—& am Dr Sir Most sin[c]erely & Affect. Yours
